Exhibit (a)(5)(xiv) 6190 Agronomy Road, 6th Floor Tel: 604-677-6905 Vancouver, B.C. Fax: 604-677-6915 V6T 1Z3 FOR IMMEDIATE RELEASENASDAQ: CRMETSX: COM CARDIOME PHARMA CORP. ANNOUNCES NEW EXPIRATION DATE FOR TENDER OFFER Vancouver, Canada, September 25, 2009 – Cardiome Pharma Corp. (NASDAQ: CRME / TSX: COM) (“Cardiome” or the “Company”) announced that it will extend the term of its modified “Dutch Auction” tender offer (the “Offer”) for up to US$27.5 million of its common shares commenced on September 1, 2009. The Offer, which was initially schedule to expire at 5:00 p.m. (Eastern time) on October 6, 2009, has been extended until 5:00 p.m. (Eastern time) on October 13, 2009, unless further extended or withdrawn by the Company. Cardiome is extending the Offer in order to amend the offer to purchase and issuer bid circular (as amended, the “Offer to Purchase and Circular”) in order to include information about its development strategy for GED-aPC and the related transition of Dr. Charles Fisher, Chief Medical Officer and Executive Vice President, Clinical & Regulatory Affairs, to a consulting role. A separate press release regarding the Company’s development strategy and the transition of Dr. Fisher to a consulting role has been filed by the Company. Cardiome will mail a notice of change and variation (the “Notice”) to its shareholders today, setting out the new expiration date of the Offer and the change in information in the Offer to Purchase and Circular. The Notice is being filed concurrently with the securities regulatory authorities in the United States and Canada. The tender offer will be conducted as a modified “Dutch auction”, which will enable shareholders to select a price between US$4.25 per share and US$5.10 per share at which they are willing to tender their common shares to the offer. The purchase price will be the lowest price per share between US$4.25 and US$5.10 that enables Cardiome to purchase US$27.5 million of common shares. For further details on the terms and conditions of the Offer, please consult the Offer to Purchase and Circular, as amended by the Notice. Press release is for informational purposes only This press release is for informational purposes only and does not constitute an offer to buy or the solicitation of an offer to sell Cardiome’s common shares. The solicitation and the offer to buy Cardiome’s common shares is being made only pursuant to the Offer to Purchase and Circular, as amended by the Notice, and related documents. Cardiome has filed the Offer to Purchase and Circular and related documents with the Canadian securities regulatory authorities and a Tender Offer Statement on Schedule TO with the United States Securities and Exchange Commission (the “SEC”). Shareholders should carefully read the Tender Offer Statement, as amended, the Offer to Purchase and Circular, as amended by the Notice, and the related letter of transmittal and other related documents prior to making any decision with respect to the Offer because they contain important information, including the various terms and conditions of the offer.The Notice will be delivered without charge to all holders of Cardiome’s common shares. The Tender Offer Statement, as amended, is available without charge at the SEC website at www.sec.gov or by calling the Corporate Secretary of Cardiome at (604) 676-6993. The Offer to Purchase and Circular, as amended by the Notice, and the related letter of transmittal and all other offer documents that are required to be filed in Canada are also available without charge at www.sedar.com. About Cardiome Pharma Corp. Cardiome Pharma Corp. is a product-focused drug development company dedicated to the advancement and commercialization of novel treatments for disorders of the heart and circulatory system.Cardiome is traded on the NASDAQ Global Market (CRME) and the Toronto Stock Exchange (COM).For more information, please visit our web site at www.cardiome.com. For Further Information: Peter K. Hofman Senior Director, Investor Relations (604) 676-6993 or Toll Free: 1-800-330-9928 Email: phofman@cardiome.com Forward-Looking Statement Disclaimer
